UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4376


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SUSAN CARPENTER MASSE, a/k/a Susan Carpenter,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:14-cr-00016-JPJ-PMS-1)


Submitted: November 9, 2018                                       Decided: January 10, 2019


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frederick T. Heblich, Jr., Acting Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Thomas T. Cullen, United States Attorney, Roanoke,
Virginia, Jennifer R. Bockhorst, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Carpenter Masse appeals the district court’s order revoking her supervised

release and sentencing her to 24 months in prison. Masse argues on appeal that the

sentence is unreasonable. We affirm.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(internal quotation marks omitted). Masse does not contend that the sentence exceeds the

applicable statutory maximum. The remaining question is whether the sentence is plainly

unreasonable.

       “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d
544, 546 (4th Cir. 2010).      “In making this determination, we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, . . . with some necessary modifications to take into account the unique nature

of supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207

(4th Cir. 2017) (internal quotation marks omitted). Only if we find a sentence to be

procedurally or substantively unreasonable will we consider whether it is “plainly” so.

Id. at 208.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the . . . Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) [2012] factors.” Id. at 207. “[A] revocation

sentence is substantively reasonable if the court sufficiently state[s] a proper basis for its

                                              2
conclusion that the defendant should receive the sentence imposed.”          Id.   (internal

quotation marks omitted). “A court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.” Thompson, 595 F.3d at

547 (internal quotation marks omitted).

          We conclude that Masse’s sentence is procedurally and substantively reasonable.

The court correctly identified her policy statement range, considered the relevant

statutory factors and gave sufficiently detailed reasons for selecting a sentence above that

range. Among other things, the court noted that Masse had proven on several occasions

to be unable to abide by the terms of supervision. The court was concerned about her

repeated breach of the court’s trust, her chronic drug abuse, and the need to protect the

public.

          We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             3